EXHIBITd.7 TORTOISE ENERGY INFRASTRUCTURE CORPORATION FORM OF MOODY’S GUIDELINES Below is set forth for Tortoise Energy Infrastructure Corporation (the “Company”) the Moody’s Guidelines, as defined in the Articles Supplementary (the “Articles Supplementary”) relating to Series of the Tortoise Auction Preferred Shares of the Company.The term “Tortoise Auction Preferred Shares” also includes series of Money Market Cumulative Preferred Shares.Capitalized terms not defined herein shall have the same meanings as defined in the Articles Supplementary.Moody’s may amend, alter or change these Moody’s Guidelines, in its sole discretion, provided however, that Moody’s provide any such amendments, alterations or changes to the Company in writing. 1.Certain Other Restrictions.
